INGRAM, Presiding Judge.
Following an ore tenus proceeding, the Circuit Court of Marshall County entered a final divorce decree dividing the parties’ property and awarding the wife periodic alimony. The husband appeals, contending that the trial court’s division of property and award of alimony were unreasonable *1052and inequitable and, therefore, were an abuse of discretion.
The record reflects that the parties were married for approximately 38 years. The parties are both 56. The wife is in poor health. The husband complains of bad circulation in his right leg. The wife worked as a clerk-typist for one year after the marriage. For the last 37 years, she has raised the parties’ four children. She has no source of income and has relied on her mother and children for support. The husband is a truck driver. He resides in Buffalo, New York, with friends. He does not pay rent.
The trial court awarded the wife the unencumbered marital home. The husband was awarded the property adjoining the marital property and a pontoon boat. The wife was awarded $100 per week in periodic alimony. The husband was ordered to maintain medical insurance for the wife.
The division of property and the award of alimony are within the sound discretion of the trial court, and its judgment will not be reversed absent a showing that it has abused that discretion. Lucero v. Lucero, 485 So.2d 347 (Ala.Civ.App.1986).
Moreover, in a divorce action when the trial court personally hears the evidence, as in this case, the judgment appealed from is presumed to be correct. The judgment will not be altered on appeal if it is supported by competent, legal evidence unless the trial court’s decision is palpably wrong. Sayles v. Sayles, 495 So.2d 1131 (Ala.Civ.App.1986).
Applying the attendant presumptions to the facts in this case, we cannot say that the trial court abused its discretion in the division of property and the award of alimony. Its judgment is due to be affirmed.
AFFIRMED.
ROBERTSON and RUSSELL, JJ., concur.